DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to the preliminary amendment submitted February 19, 2019.
Claims 1-20 have been cancelled. 
Claims 21-40 are currently pending and have been allowed as indicated below.

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility, the instant claims recite an improvement to technology, similar to the improvement in Bascom, by reciting an unconventional payment system. 
Examiner is unaware of any available prior art which teaches or suggests “receive an authorization request message comprising a request to charge a predetermined fare from a fare device in an online authorization process after a portable consumer device associated with a user interacts with the fare device, wherein the authorization request message is received directly form the fare device without passing through an acquirer” as substantially required by independent claims 21, 32, and 36. 
The closest prior art includes Silbernagl et al. (U.S. P.G. Pub. 2008/0135612); Brueswitz et al. (U.S. P.G. Pub. 2005/0149455); Hirka et al. (U.S. P.G. Pub. 2003/0061157); Powell (U.S. P.G. Pub. 2008/0005018); and Alliance, Smart Card. "Transit and contactless financial payments: new opportunities for collaboration and convergence." Smart Card Alliance, Princeton Junction, NJ (2006). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alliance, Smart Card. "Transit and contactless financial payments: new opportunities for collaboration and convergence." Smart Card Alliance, Princeton Junction, NJ (2006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.